UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q / A Amendment No. 1 x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-51572 PokerTek, Inc. (Exact name of registrant as specified in its charter) North Carolina 61-1455265 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1150 Crews Road, Suite F, Matthews, North Carolina 28105 (Address of principal executive offices) (Zip Code) (704) 849-0860 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): o Large accelerated filer o Accelerated filer o Non-accelerated filer (do not check if a smaller reporting company) x Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of April 27, 2012, there were 7,553,388 shares outstanding of the registrant’s common stock. EXPLANATORY NOTE PokerTek, Inc. (the “Company,” “PokerTek,” “we,” “us” or “our”) is filing this Amendment No. 1 on Form 10-Q/A (this “Amendment”) to amend our Quarterly Report on Form 10-Q for the three months ended March 31, 2012 (our “Form 10-Q”), originally filed with the Securities and Exchange Commission (the “SEC”) on May 11, 2012, as a result of the reclassification of $71,183 of shareholders’ equity.The portions of the Form 10-Q that have been changed are: a. Part I, Item 1, with respect to the Consolidated Balance Sheets and Consolidated Statement of Shareholders’ Equity at March 31, 2012, reflecting the reclassification and Note 12 (Shareholders’ Equity) to the financial statements, describing the reasons for the reclassification and updating the description of the agreement with Lincoln Park Capital Fund, LLC; b. Part I, Item 2, with respect to the Liquidity and Capital Resources section of the Management’s Discussion and Analysis of Financial Condition and Results of Operation, further describing the reasons for the reclassification and updating the description of the agreement with Lincoln Park Capital Fund, LLC; and c. Part II, Item 1A, providing an incremental risk factor. This Amendment should be read in conjunction with the Form 10-Q, which continues to speak as of the date of the Form 10-Q.Except as specifically noted above, this Amendment does not modify or update disclosures in the Form 10-Q or reflect events occurring after the filing of the Form 10-Q.New certifications pursuant to Sections 302 and 906 of the Sarbanes-Oxley Act of 2002 are included in the Amendment as Exhibits 31.1, 31.2 and 32.1. POKERTEK, INC. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures about Market Risk 17 Item 4. Controls and Procedures 18 PART II- OTHER INFORMATION Item 1A. Risk Factors 18 Item 6. Exhibits 19 Signatures 20 Exhibit Index 21 POKERTEK, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, Restated Revenue License and service fees $ $ Sales of systems and equipment Cost of revenue Gross profit Operating expenses: Selling, general and administrative Research and development Share-based compensation expense Depreciation Total operating expenses Operating profit (loss) ) Interest expense, net Net income (loss) from continuing operations before income taxes ) Income tax provision Net income (loss) from continuing operations ) Income (loss) from discontinued operations ) Net income (loss) $ $ ) Net income (loss) from continuing operations per common share - basic and diluted $ $ ) Net income (loss) from discontinud operations per common share - basic and diluted - - Net income (loss) per common share - basic and diluted $ $ ) Weighted average common shares outstanding - basic and diluted The accompanying notes are an integral part of these consolidated financial statements. 1 POKERTEK, INC. CONSOLIDATED BALANCE SHEETS March 31, 2012 (Unaudited) December 31, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventory Prepaid expenses and other assets Net assets of discontinued operations Total current assets Long-term assets: Gaming systems, net Property and equipment, net Other assets Total long-term assets Total assets $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ $ Accrued liabilities Deferred revenue Founders' loan - Long-term liability - related party, current portion Current liabilities of discontinued operations Total current liabilities Long-term liabilities: Long-term liability - related party Long-term debt - Total long-term liabilities Total liabilities Commitments and contingencies Common stock subject to rescission - Shareholders' equity Preferred stock, no par value per share; - - authorized 5,000,000 none issued and outstanding Common stock, no par value per share;authorized 40,000,000 - - shares, issued and outstanding 7,553,388 and 7,490,120 shares at March 31, 2012 and December 31, 2011, respectively Additional paid-in capital Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 POKERTEK, INC. CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (Unaudited) Common Stock Additional Accumulated Total Shareholders' Shares Value Paid-in Capital Deficit Equity Balance, December 31, 2011 $
